Exhibit 10.1

 

WAIVER AND RELEASE

 

I.              RECITALS

 

A.            Daniel G. Zang (hereinafter referred to as “Employee”) is employed
by General Moly, Inc. (formerly, Idaho General Mines, Inc.) (hereinafter
referred to as “Employer.”)  Employee was hired on June 25, 2007, in the
position of Corporate Controller and Treasurer.  Effective May 15, 2009,
Employer is no longer in need of Employee’s services, and therefore effective
that date, Employee will be laid off from his position under the terms of this
Waiver and Release.

 

B.            This Waiver and Release sets forth below the terms and conditions
of an amicable settlement and a full accord and satisfaction of all claims and
controversies between Employee and Employer.

 

C.            This Waiver and Release is executed in conjunction with the
termination of Employee’s employment, but the scope of this Waiver and Release
is broader than that.  The parties intend to settle by this Waiver and Release
all matters between them relating to or arising out of events occurring up to
the date of this Waiver and Release.

 

II.            COVENANTS

 

A.            Employer agrees to pay Employee an amount of $87,500.00,
representing six (6) months wages, and to pay the cost of continuing health
coverage under COBRA for up to six (6) months, provided the Employee enrolls in
such coverage and continues to be eligible for COBRA coverage, as consideration
if all the terms of this agreement have been maintained.  This payment and offer
of company-paid health coverage under COBRA for six (6) months is a settlement
of any claims, except any claim that Employee has for reimbursement for
business-related expenses, which will be paid in accordance with Employer’s
normal corporate reimbursement policies, and as the entire payment for all
claims that might have been brought in any lawsuit or in any state or federal
judicial or administrative forum up to the date of the

 

--------------------------------------------------------------------------------


 

execution of this Waiver and Release, including any claims for attorneys’ fees
and costs.  The Employer shall apply appropriate withholdings against these
amounts.

 

B.            Employee will receive all unused, unpaid vacation, minus
applicable taxes.

 

C.            In consideration of the payment by Employer to Employee of the sum
described in paragraph II.A. above, Employee, individually and on behalf of his
successors, heirs, and assigns, hereby forever releases, remises, waives,
acquits, and discharges Employer, together with any and all parent corporations
of Employer and their respective subsidiaries, successors, predecessors,
assigns, directors, officers, shareholders, supervisors, employees, attorneys,
agents, insurers, and representatives, from any and all actions, causes of
action, claims, demands, losses, damages, costs, attorneys’ fees, judgments,
liens, indebtedness, and liabilities whatsoever, known or unknown, suspected or
unsuspected, past or present, arising from or relating or attributable to
Employee’s employment by Employer, the termination of said employment,
Employee’s subsequent search for other employment to the date of this Waiver and
Release, and without limiting the generality of the foregoing, from any and all
matters asserted, or which could have been asserted, in any state or federal
judicial or administrative forum, up to the date of this Waiver and Release,
specifically, but not by way of limitation, including claims under the Fair
Labor Standards Act, as amended, the National Labor Relations Act, as amended,
Title VII of the Civil Rights Act of 1964, as amended, the Post-Civil War
Reconstruction Acts, as amended, the Age Discrimination in Employment Act, as
amended, the Americans with Disabilities Act, the Rehabilitation Act of 1973, as
amended, the Civil Rights Act of 1991, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, any state civil rights act, any
state statutory claim, including wage and hour claims, and any claim of wrongful
discharge, tort or contract arising out of the common law of any state. 
Employee agrees not to pursue any claims he may have for pain and suffering,
intentional infliction of emotional distress, or similar claims.  Nevertheless,
the parties agree that Employee is not releasing any claim he has for
reimbursement of business-related expenses, which will be paid in accordance
with Employer’s normal corporate reimbursement policies.  Likewise Employer on
its behalf, and on behalf of any and all parent corporations, and their
respective subsidiary corporations, hereby forever releases, remises, waives,
acquits, and discharges Employee and his successors, assigns, or agents from any
and all actions, causes of action, claims, demands, losses,

 

2

--------------------------------------------------------------------------------


 

damages, costs, attorneys’ fees, judgments, liens, indebtedness, and liabilities
whatsoever, known or unknown, suspected or unsuspected, past or present, arising
from or relating or attributable to Employee’s employment by Employer, the
termination of said employment, Employee’s subsequent search for other
employment to the date of this Waiver and Release, and, without limiting the
generality of the foregoing, specifically from any and all matters asserted or
which could have been asserted in any lawsuit, up to the date of this Waiver and
Release.

 

D.            Employee hereby covenants and warrants that he has not assigned or
transferred to any person any portion of any claims which are released, remised,
waived, acquitted, and discharged in paragraph II.C. above.

 

E.             Employer will not contest any application Employee makes for
unemployment compensation, but Employer will answer truthfully any questions
asked by any agency concerning Employee and makes no guarantee concerning
Employee’s eligibility for unemployment compensation.

 

F.             Employee acknowledges that information, observations, and data
obtained by Employee, during his employment with Employer concerning the
business or affairs of Employer, constitute confidential information, are trade
secrets, are the property of Employer, and are essential and confidential
components of Employer’s business.  Employee will not at any time, either during
or after employment with Employer, directly or indirectly disclose to any person
or use any of such information, observations or data, except as authorized by
Employer in writing.

 

G.            Immediately upon termination of Employee’s employment with
Employer, Employee will deliver to Employer all memoranda, notes, plans,
records, reports, and other documents and information provided to Employee by
Employer or created by Employee in connection with Employee’s employment with
Employer, and all copies of all such documents in any form, tangible or
electronic, that Employee may then possess or have under Employee’s control, and
will destroy all of such information in intangible form that is in Employee’s
possession or under Employee’s control.  Employee will also immediately deliver
to Employer all property belonging to Employer.

 

3

--------------------------------------------------------------------------------


 

H.            Apart from the payment described in paragraph II.A. above, which
Employee will receive following the effective date of this Waiver and Release,
each party will bear its own costs and attorneys’ fees.

 

I.              This Waiver and Release sets forth the complete agreement
between the parties.  No other covenants or representations have been made or
relied on by the parties, and no other consideration, other than that set forth
herein, is due between the parties.  Specifically, but without limiting the
scope of the foregoing, no payment of money between the parties is due in any
way, in any amount, or on account of any claim, including attorneys’ fees, other
than the sum described in paragraph II.A. above.

 

J.             Employee acknowledges that Employer has advised and hereby
advises him:

 

1.             to consult with an attorney prior to executing this Waiver and
Release;

 

2.             that he has at least forty-five (45) days within which to
consider this Waiver and Release; and

 

3.             that for a period of seven (7) days following execution of this
Waiver and Release, Employee may revoke this Waiver and Release and that it
shall not become effective or enforceable until expiration of said seven (7) day
period.

 

Employee further acknowledges and agrees that he will receive the payment
described in paragraph II.A. above only upon expiration of the seven (7) day
time period described above, and that this payment represents an amount to which
Employee is not otherwise entitled.

 

K.            Employee represents that he has read this Waiver and Release and
understands each of its terms.  Employee further represents that no
representations, promises, agreements, stipulations, or statements have been
made by Employer, or its parent corporation or their respective subsidiaries,
successors, predecessors, assigns, directors, officers, employees,

 

4

--------------------------------------------------------------------------------


 

shareholders, supervisors, agents, attorneys, insurers, or representatives to
induce this settlement, beyond those contained herein.  Employee further
represents that he voluntarily signs this Waiver and Release as his own free
act.

 

L.             If any provision of this Waiver and Release should be declared to
be unenforceable by any administrative agency or court of law, the remainder of
the Waiver and Release shall remain in full force and effect, and shall be
binding upon the parties hereto as if the invalidated provision were not part of
this Waiver and Release.

 

M.           Colorado law shall govern the interpretation of this Waiver and
Release.

 

N.            This agreement is entered into by mutual agreement, and,
therefore, Employee and Employer both agree to do their best to preserve and
maintain the good reputation of the other party.  Employee agrees that he shall
not disparage or deprecate Employer, its officers or employees.  It is expressly
understood by both parties that it would be a violation of this agreement to
express orally, or in writing, or contribute to the dissemination of
communications that could defame or otherwise damage the reputation, value, or
assets of the other party.  Employee further agrees that he will make no public
statements concerning the facts and circumstances surrounding his employment
with Employer, except that his position was eliminated due to the completion of
the work he was hired to perform, and on terms that were mutually satisfactory
to the parties.

 

O.            Any dispute concerning the interpretation of this Waiver and
Release, or the parties’ obligations under this Waiver and Release, shall be
resolved by final binding arbitration, under the then-existing rules of the
American Arbitration Association for Resolution of Employment Disputes, in
Denver, Colorado.  The arbitrator will be selected pursuant to the mutual
agreement of the parties, and, if the parties are unable to agree, the
arbitrator will be designated by the Chief Judge of the Colorado District Court
for the City and County of Denver, Colorado.  Any award rendered by the
arbitrator shall be enforced, if necessary, in the District Court for the City
and County of Denver, Colorado.  The arbitrator may award any relief recognized
by Colorado law, which could be awarded by a District Court of that, including
injunctive relief and attorneys’ fees.  The arbitrator shall award reasonable
attorneys’ fees and costs to the prevailing party.

 

5

--------------------------------------------------------------------------------


 

P.             If a party is required to initiate an action in court to enforce
this Waiver and Release, or to assert this Waiver and Release as a defense to an
action initiated by the other party, the prevailing party shall be entitled to
its costs and attorneys’ fees from the other party, to the extent such costs and
fees are related to the enforcement of this Waiver and Release or the assertion
of it as a defense.

 

Q.            Employer and Employee agree that for all purposes, without
limitation, including but not limited to Employee’s entitlement to salary or any
benefits of employment with Employer, Employee’s final date of employment with
Employer shall be May 15, 2009.  Employer and Employee recognize that this
provision is an indispensable portion of this Waiver and Release and that it is
important consideration for Employer’s promise and other consideration herein.

 

R.            Employee acknowledges that Employer has not provided any advice or
opinion to his regarding potential tax liability for payments made hereunder. 
Employee agrees to indemnify Employer and its insurers against, and hold them
harmless from, any and all claims asserted against, imposed upon or paid,
incurred or suffered by Employer or its insurers, or any of them, as a result
of, arising from, in connection with, or incident to assertion by any taxing
authority of tax liability for the payments made hereunder.

 

S.             This Waiver and Release is not intended or written to be used,
and it cannot be used, by any taxpayer for the purpose of avoiding penalties
that may be imposed on any taxpayer by the Internal Revenue Service.

 

T.            This Waiver and Release may be executed in identical counterparts,
which, when considered together, shall constitute the entire agreement of the
parties.

 

IN WITNESS THEREOF, and intending to be legally bound, the parties have executed
this Waiver and Release to be effective seven (7) days after its execution.

 

 

 

/s/ Daniel G. Zang

 

Daniel G. Zang

 

6

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

 

 

) ss.

 

 

COUNTY OF Jefferson

)

 

The foregoing instrument was acknowledged before me this 15th day of May, 2009,
by Daniel G. Zang.

 

Witness my hand and official seal.

 

My commission expires February 8, 2010.

 

 

[SEAL]

 

/s/ Margaret R. Bausano

 

 

Notary Public

 

 

 

 

 

 

 

 

GENERAL MOLY, INC.

 

 

 

By:

/s/ David Chaput

 

 

 

Its:

CFO

 

7

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

 

 

) ss.

 

 

COUNTY OF Jefferson

)

 

The foregoing instrument was acknowledged before me this 18th day of May, 2009,
by Margaret R. Bausano, as Sr. Exec. Assistant for General Moly, Inc.

 

Witness my hand and official seal.

 

My commission expires February 8, 2010.

 

 

[SEAL]

/s/ Margaret R. Bausano

 

Notary Public

 

8

--------------------------------------------------------------------------------